Phillip Warren Roberts v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-04-00023-CR

     PHILLIP WARREN ROBERTS,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2000-631-C
                                                                                                                

DISSENTING OPINION
                                                                                                                

      Until the precedential value of Gray and Emich are established, I note my dissent to the
affirmance of the trial court's judgment, which we have not reviewed, when dismissal is the
proper disposition of this appeal.  See Gray v. State, 10-02-00176-CR, 2004 Tex. App. LEXIS
2603 (Tex. App.—Waco March 17, 2004, no pet. h.)(Gray, C.J., dissenting); Emich v. State,
10-02-00319-CR, 2004 Tex. App. LEXIS 2597 (Tex. App.—Waco March 17, 2004, no pet.
h.)(Gray, C.J., dissenting).
  Interestingly, the majority attempts to bolster its position that
affirming the judgment is the proper disposition by citing the 1979 Court of Criminal Appeals
opinion, Williams v. State.  See Williams v. State, 592 S.W.2d 931 (Tex. Crim. App. 1979). 
The distinct difference between Williams and this case is that, in Williams, the Court of
Criminal Appeals reviewed the record and found no reversible error.  Id. at 933.  In this case,
we did not.
      Thus, I respectfully dissent.


                                                                   TOM GRAY
                                                                   Chief Justice

Dissenting opinion delivered and filed May 26, 2004
Publish